NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EVAN P. GALVAN,                                 No.    19-15053

                Plaintiff-Appellant,            D.C. No. 1:18-cv-00688-LJO-SAB

 v.
                                                MEMORANDUM*
A. LUCAS, Correctional Counselor II at
Kern Valley State Prison; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      California state prisoner Evan P. Galvan appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging access-to-courts

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Watison v. Carter, 668 F.3d 1108,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1112 (9th Cir. 2012). We affirm in part, vacate in part, and remand.

       The district court properly dismissed Galvan’s access-to-courts claim

arising from the January 20, 2016 denial of photocopying and law library services

because Galvan failed to exhaust administrative remedies and failed to allege facts

sufficient to show that administrative remedies were effectively unavailable. See

Ross v. Blake, 136 S. Ct. 1850, 1856, 1858-60 (2016) (an inmate must exhaust

such administrative remedies as are available before bringing suit, and describing

limited circumstances in which administrative remedies are unavailable);

Woodford v. Ngo, 548 U.S. 81, 90 (2006) (proper exhaustion requires “using all

steps that the agency holds out, and doing so properly (so that the agency addresses

the issues on the merits)” (emphasis, citation, and internal quotation marks

omitted)); Albino v. Baca, 747 F.3d 1162, 1169 (9th Cir. 2014) (en banc) (where a

failure to exhaust is clear from the face of the complaint, a district court may

dismiss for failure to state a claim); Sapp v. Kimbrell, 623 F.3d 813, 823 (9th Cir.

2010) (“[A] prisoner must show that he attempted to exhaust his administrative

remedies but was thwarted by improper screening[.]”).

      The district court granted Galvan leave to amend the complaint to add

allegations regarding the denial of photocopying and law library services in

March 2016 or later and for interference with a habeas claim, and dismissed the

action after Galvan declined to amend his complaint. However, the operative


                                          2                                        19-15053
complaint included allegations that in March 2016, Galvan requested photocopying

related to his state habeas petition, which was denied. The operative complaint

also included allegations that the denial of his May 2016 grievance violated his

constitutional rights. We vacate the judgment in part, and remand for the district

court to consider in the first instance the sufficiency of these allegations.

      In sum, we affirm the judgment in part, on Galvan’s access-to-courts claim

arising from the January 20, 2016 denial of photocopying and law library services,

and vacate the judgment in part, for the district court to consider the sufficiency of

the allegations regarding the March 2016 denial of photocopying and the denial of

his May 2016 grievance.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                           3                                    19-15053